Citation Nr: 1208087	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-04 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for service-connected left shoulder injury residuals.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran has contended in a statement dated January 2011 that he has diabetes, high blood pressure, myasthimea gravis, and a sleep disorder secondary to his service-connected left shoulder disability.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Veteran served on active duty from December 1957 to August 1958, and served numerous periods of active duty for training and inactive duty for training in the Arkansas National Guard from 1978 to 1980; in the Air Force Reserve from February 1981 to October 1993; and in the Missouri National Guard from October 1993 to February 2000.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for a left shoulder disability evaluated as 20 percent disabling, and denied service connection for bilateral hearing loss and tinnitus.  The Veteran disagreed and perfected an appeal.  The Veteran testified at a November 2008 video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the Veteran's VA claims folder.

In January 2009 and December 2010 decisions, the Board remanded the Veteran's claims for further development.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected left shoulder disability is manifested by constant pain, limited motion of the non-dominant arm with pain, fatigue, weakness, lack of endurance and incoordination with repetitive motion, atrophy in the supraspinatus and infraspinatus fossa, daily flare-ups, MRI evidence of a rotator cuff tear, with no episodes of dislocation or subluxation.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for service-connected left shoulder disability have been met from the effective date of service connection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected left shoulder disability is worse than VA has evaluated and he seeks an initial disability rating in excess of 20 percent.  The Board will first address preliminary matters and then render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary.  The Court further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

As noted above, the Board has twice remanded the Veteran's claims.  With regard to the left shoulder issue on appeal, in the January 2009 remand, the Board directed VA to provide the Veteran with a medical examination that would describe the nature and extent of the Veteran's service-connected left shoulder disability and specifically address whether the Veteran's disability manifested pain, fatigue, weakness, lack of endurance and incoordination with repetitive motion. The record shows that the Veteran received a left shoulder examination in November 2009.

The December 2010 remand required VA to provide another medical examination of the Veteran's left shoulder and the examiner was directed to clarify a comment made in the November 2009 examination.  The record includes VA treatment records and the report of a February 2011 medical examiner with an explanation regarding the Veteran's loss of functional use of the left hand.  VA also sent a letter dated in January 2011, which asked the Veteran to provide or identify any additional relevant evidence.

For the reasons stated in this decision, the Board finds that VA has substantially complied with the Board's remands.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran's left shoulder disability claim arises from his disagreement with an initial disability rating.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board observes that the Veteran has not contended, nor does the record indicate, that his claim has been prejudiced by a lack of notice.  See Goodwin supra at 137 [Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements].
 
Regarding the duty to assist, VA treatment records pertaining to the Veteran have been associated with the Veteran's VA claims folder.  The Veteran also received VA medical examinations for his service-connected left shoulder disability.  As discussed in detail below, the Board finds that the examinations are adequate and provide sufficient information for the Board to render a decision in the Veteran's case.  Finally, the Veteran testified at a hearing before the undersigned VLJ.

For those reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claims on appeal.

Left Shoulder disability rating

The Veteran injured his left shoulder as he loaded an Air Force plane at Tinker Air Force Base in September 1990.  The left shoulder disability is currently evaluated as 20 percent disabling.  He seeks a higher disability rating.  Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2011) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2011).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).   The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

The Board observes that the RO has evaluated the Veteran's left shoulder disability under the rating criteria found at 38 C.F.R. § 4.71a.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

As noted above, the Veteran's service-connected left shoulder disability has been examined on three occasions by VA examiners.  The February 2011 examiner also performed the November 2009 examination.  That examiner diagnosed the Veteran in February 2011 with "chronic sprain, left shoulder with rotator cuff tear and early degenerative arthritis."  In the November 2009 examination report, the Veteran was diagnosed with "[R]ight shoulder rotator cuff tear with early degenerative arthritis and arthralgia."  The Board notes that the diagnosis states the Veteran's right shoulder was affected, however the body of the report makes clear that the examiner was addressing and describing the Veteran's left shoulder disability.  Accordingly, the Board finds there was a typographical error in the diagnostic section of the report.  Finally, the April 2007 VA examiner diagnosed the Veteran with "residuals of injury to the left shoulder with impingement and a partial thickness tear of the supraspinatus and suspected labral tear."  A September 2006 private physician concluded that the Veteran had arthritis, presumably of the left shoulder.

The symptoms reported by the Veteran are constant pain, painful motion, weakness, lack of endurance and flare-ups with even limited use.  The February 2011 examiner reported that the Veteran had limited motion of the arm; the Veteran did not complain of episodes of dislocation or subluxation; and, the examiner observed atrophy of supporting muscles.  MRI evidence showed a tear of the rotator cuff and x-ray evidence showed "minimal arthritis with a spur on the inferior aspect of humeral head."  There is no evidence of ankylosis; thus, Diagnostic Code 5200 is inappropriate for application.  There have been no reported episodes of dislocation or subluxation of the shoulder joint, and there is no evidence that the Veteran has presented with dislocation or subluxation of his left shoulder.  There is no evidence of malunion, nonunion or fibrous union of the humerus, and no evidence of loss of head of the humerus.  Accordingly, Diagnostic Codes 5202 and 5203 are inappropriate for application.  

The Board notes that the RO listed Diagnostic 5202 as the applicable diagnostic code in the April 2007 rating decision.  However, the RO indicated that the 20 percent rating was assigned based on limited range of motion with pain and stated that a higher evaluation of 30 percent would be allowed if arm motion were limited to 25 degrees from the side.  Accordingly, it appears that the RO actually assigned the 20 percent rating pursuant to Diagnostic Code 5201.

After review of the medical evidence, the Board finds that the rating criteria of Diagnostic Code 5201 is the most appropriate for the Veteran's service-connected left shoulder injury residuals.  The Board observes that the evidence shows that the Veteran is right-hand dominant and that his left shoulder is on the minor side.  Diagnostic Code 5201 provides a 20 percent disability rating for limitation of motion at shoulder level of the minor arm; a 20 percent disability rating for limitation of motion midway between side and shoulder level of the minor arm; and, a 30 percent disability rating for limitation of motion to 25 degrees from side of the minor arm.

The limitation of motion was described in the April 2007 examination report as "pain on abduction at 90 degrees and can then go to 100 degrees, but with repetitive movement of the shoulder can only go 90 degrees so he looses [sic] 10 degrees in abduction."  Forward elevation was limited to 160 degrees by pain; external rotation was limited to 45 degrees by pain; and, internal rotation was 90 degrees.  The examiner noted that with three repetitions, there was no further loss of range of motion.  The loss of abduction range of motion followed three repetitions.  The examiner described how the Veteran's shoulder was "quite painful on motion."  

The Board observes that normal range of motion is described as forward elevation or flexion to 180 degrees, shoulder abduction to 180 degrees, external rotation and internal rotation to 90 degrees each.  See 38 C.F.R. § 4.71a, Plate I (2011).  

The November 2009 VA examiner reported that the Veteran's left shoulder ranges of motion were as follows: forward flexion of 75 degrees after three repetitions; abduction to 60 degrees; internal rotation to 60 degrees; and, external rotation to 60 degrees.  All motion of the left shoulder was painful throughout the range of motion.  The examiner noted that the Veteran had reduced strength on the left side and that the Veteran had "weakened movement, excess fatigability, incoordination and pain with motion" of the left shoulder.  The examiner stated that the Veteran "did not demonstrate and [sic] additional loss as described above."  The examiner also noted that the Veteran's left shoulder had functional impairment in that "he cannot really use his left arm for much of anything, particularly not in any lifting capacity."  The Veteran reported he had flare-ups of pain when he tried to lift his left arm.  

The same examiner who conducted the November 2009 examination conducted a February 2011 examination of the Veteran.  The examiner noted ranges of motion of the left arm as forward flexion of 70, 70 and 65 degrees; abduction was 65 degrees on three repetitions; internal rotation was 50 degrees on three repetitions; and, external rotation was 70 degrees on three repetitions.  The examiner noted that the Veteran's motor strength on the left side was reduced and that there was noticeable atrophy of the Veteran's supraspinatus and infraspinatus fossa.  The Veteran reported pain throughout the range of motion of the left shoulder, and the examiner noted pain, fatigue, weakness, lack of endurance, and incoordination with repetitive motion.  

The February 2011 examination report also explains why the examiner determined that the Veteran's left arm was functionally impaired in the November 2009 report.  He stated in the February 2011 report that he had asked the Veteran to "lift a 2 volume C-file chart [the Veteran's VA claims folder], and he was able to easily lift it above shoulder level on the right but could barely hold it on the left side and had pain when he did so in his shoulder from lifting 2 volume chart."  The examiner described how the Veteran's "left upper extremity is weak," and that the Veteran was even unable to carry the claims folder with his left hand.  The examiner further observed that the Veteran did not move his left arm when he put his shirt on, but rather used his right arm to put the shirt over the left arm; the left arm essentially dangled at the Veteran's side as he got dressed.

The Veteran testified that he cannot drive a car with his left arm, cannot shoot anymore and cannot sleep on his left shoulder.  See hearing transcript at pages 5-7.  

As noted, the criteria for a 30 percent disability rating for a minor arm under Diagnostic Code 5201 is limitation of motion to 25 degrees from side.  The ranges of motion reported in the three examination reports show abduction, the motion of the arm away from the body, as being 90 degrees with pain in April 2007, 60 degrees with pain in November 2009 and 65 degrees with pain in February 2011.  Each reports the Veteran's ability to move his left arm beyond 25 degrees.  Thus, the reported ranges of motion do not meet the criteria for a higher disability rating.  

As noted above, however, the Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2011) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2011).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011).

In this case, the medical evidence shows that the Veteran's functional loss because of pain and weakness is significant.  Three repetitions of motion reduced the Veteran's forward flexion movement, and the examiner notes that the Veteran's left arm manifests fatigability and incoordination as well.  In addition, muscle atrophy and weakness were noted by the February 2011 examiner such that the Veteran could hardly hold a claims folder with his left upper extremity when he was asked to lift it by the examiner.  Although the Veteran may be able to raise his arm in pain to 65 degrees of abduction, the additional limitation of function due to factors such as atrophy, weakness, fatigability and incoordination warrant the assignment of a 30 percent rating.  

In sum, after review of the evidence, including the Veteran's competent, credible and probative statements regarding his symptoms and limitations, the Board finds that consideration of the functional loss of the Veteran's left arm due to pain, fatigability, weakness and incoordination warrants a 30 percent disability rating under the criteria of Diagnostic Code 5201 throughout the period of service-connection.  The 30 percent disability rating is the maximum rating allowed for a minor arm under Diagnostic Code 5201 (2011).  The Board has considered whether staged ratings are warranted, however, the reported symptoms have not varied to such an extent that a staged rating is warranted.

The Board has considered whether a higher rating is warranted pursuant to Diagnostic Code 5003, which pertains to arthritis.  However, the highest evaluation that can be assigned pursuant to that code is 20 percent if there is X-ray evidence of involvement of 2 or more major joints, with occasional incapacitating episodes.  The Veteran is currently assigned a 30 percent evaluation therefore a higher rating cannot be assigned pursuant to these criteria.  A rating of 10 percent may also be assigned if limitation of motion of the joint involved is noncompensable under the appropriate codes.  Such is not the case here as the Veteran is assigned a 30 percent evaluation based on limitation of motion.  Accordingly, the Veteran is entitled to a 30 percent rating, but not higher, pursuant to Diagnostic Code 5201.  

An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case includes factors such as marked interference with employment or frequent periods of hospitalization that render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Thun v. Peake, 22 Vet. App, 111 (2011).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

An exceptional disability picture is not shown in this case. The Veteran's signs and symptoms, as was discussed in detail above, fit within the rating criteria as was discussed above.  There is no showing that the rating criteria are inadequate.  Moreover, the assignment of a 30 percent rating signifies that he has commensurate industrial impairment.  Even if the rating criteria are inadequate, the evidence does not show that the Veteran is frequently hospitalized for the disability.  Moreover, the Veteran testified that he was employed as a driver and held the steering wheel in a certain way.  He testified that he took Ibuprofen every day and that it calmed down the pain.  While he held the steering wheel in a certain way, he was able to perform his duties as a driver and did not indicate that there was marked interference with employment as a result of the disability.  Accordingly, an exceptional or unusual disability picture with such factors as marked interference with employment or frequent periods of hospitalization is therefore not shown.  Accordingly, the Board concludes that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to a 30 percent disability rating, and no higher, for service-connected left shoulder injury residuals is granted, subject to the regulations pertaining to monetary benefits.


REMAND

Reasons for remand

As noted above, the Board has previously remanded the Veteran's claims.  In the January 2009 remand, the Board directed VA to contact the Veteran and request that he identify all units with which he served and the dates of that service.  The remand further directed VA to contact all appropriate State and Federal authorities and request complete copies of service personnel and medical treatment records pertaining to the Veteran, and to obtain records from which VA could ascertain whether the Veteran was on active duty, active duty for training or inactive duty for training during the time the Veteran claimed he incurred hearing loss and tinnitus.  Similarly, the December 2010 remand required VA to follow procedures in M21-1MR and contact all appropriate Federal and State agencies to verify inclusive dates of active duty for training and inactive duty for training, and service records for the Veteran's 1958 inactive duty for training. 
 
The record now includes Arkansas Army National Guard records from 1978 to 1980 and Missouri Army National Guard records from October 1993 to February 1999.  The record shows, however, that the Veteran served in the Air Force Reserve between about February 1981 to October 1993, yet no service treatment records, service personnel records or training records from that period have been obtained.  Moreover, it appears that the Veteran was discharged from the Army Reserve in 1965, but there are no Army Reserve service treatment records of record.  There is nothing in the record to show that VA has attempted to obtain Air Force Reserve records from the appropriate agency, nor does it show that appropriate agencies were contacted regarding the Army Reserve records from 1960 to 1965.

The Board observes that VA can request U.S. Air Force Reserve records from the Air Reserve Personnel Center (Code 21) and the National Personnel Records Center (NPRC).  In addition, VA should request records from Defense Finance and Accounting Services (DFAS) for a listing of the Veteran's periods of active duty for training and inactive duty for training for all of the Veteran's service.

The Board also observes that the VA audiological examiner has declined to provide an etiological opinion without complete records showing when the Veteran served.  Thus, after VA has made all attempts required by M21-1MR and contacted all appropriate agencies for records, the claims folder should be returned to the examiner for an opinion whether it is at least as likely as not that the Veteran's hearing loss and tinnitus are related to his service.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request relevant VA medical records pertaining to the veteran that date from May 2011.

Accordingly, the case is REMANDED for the following action:

1.  Request U.S. Air Force Reserve service treatment and personnel records pertaining to the Veteran's service from 1981 to 1993 from the Air Reserve Personnel Center (Code 21), the NPRC, and any other appropriate agency.

2.  Request from the appropriate agency or agencies U.S. Army Reserve service treatment and personnel records pertaining to the Veteran dating from 1960 to 1965.

3.  Contact the Defense Finance and Accounting Service and any other appropriate agency and obtain the dates of service for all periods of active duty, active duty for training, and inactive duty for training (i.e., obtain the dates of training by start date and completion date of each period of service).  

4.  Document all steps taken to obtain the records described above.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

5.  Obtain any additional relevant VA medical records pertaining to the Veteran that date from May 2011.  

6.  After completing the steps described above, provide the Veteran's VA claims folder to the VA audiologist who conducted the April 2011 examination, if available.  The original examiner, or another qualified examiner, should review the claims folder, including the Veteran's contention that he has not been exposed to excessive noise outside of active duty, active duty for training and inactive duty for training periods.  The examiner should provide an opinion whether it is at least as likely as not that the Veteran's hearing loss and tinnitus began in or are related to a period of active duty and/or active duty for training or to an injury that occurred during a period of inactive duty for training.

7.  After completing the steps described above and any other development deemed appropriate, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and provide a reasonable period of time for response.  Thereafter, if otherwise in order, return the Veteran's claims folder for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


